United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2693
                                    ___________

Dennis Beasley,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Arthur Keiper, III, Dr.; Nancy           *
Schierding, MSN, RN;                     *      [UNPUBLISHED]
Gail Baily, RN,                          *
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: April 15, 2002

                                   Filed: May 31, 2002
                                    ___________

Before BOWMAN, RILEY, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       The District Court granted defendants' motion for summary judgment and
entered a judgment against Dennis Beasley in Beasley's 42 U.S.C. § 1983 action
alleging deliberate indifference to his serious medical needs. Beasley has appealed.
After full briefing and calendaring of the case for oral argument before this panel, the
panel determined that oral argument would not be required. The parties were notified
of the pending disposition of the case without oral argument. At about the same time,
counsel for defendants informed the Court that defendants' insurer for the claims
arising in this action, PHICO Insurance Company, is subject to an order of liquidation
issued by the Insurance Commissioner of the Commonwealth of Pennsylvania. Under
that order, all cases involving PHICO are to be stayed. Counsel for defendants
therefore requested a stay of this appeal.

        The motion for a stay is denied. Though ordinarily we would defer to a state
insurance commissioner's order with respect to cases involving an insolvent insurance
company, we decline to do so here because none of the reasons supporting a stay has
any application to the particular circumstances of this case. A judicial stay of a case
involving coverage by an insolvent insurer essentially acts as a "time out" to allow
the defendants an opportunity to make sure they continue to have insurance coverage,
to see if the liquidator will decide to change counsel, and to reassess settlement. A
stay also alleviates the concerns of defense counsel, who have no assurance they will
be paid for their efforts when the insurance company that hired them is in liquidation.
Moreover, a stay also holds matters in place for the relevant state authorities as they
perform their duties, including "handing off" appropriate cases to authorities in other
states.

       In this case, however, all the work of defense counsel already has been done.
As previously mentioned, the case is fully briefed, is ready for decision without oral
argument, and is easily affirmable. There are no additional expenses chargeable to
PHICO, or to anyone else for that matter, to be incurred,1 and further processing by
the relevant state authorities of claims against PHICO will in no way be impeded by
our affirmance of the District Court's decision in this case. We therefore see no
reason for granting the requested stay. In fact, we think that by proceeding to
judgment we will better serve the interests of the parties, of counsel, and of the


      1
       Though Beasley may seek rehearing or rehearing en banc, given the "slam
dunk" nature of this appeal we deem it most unlikely that defense counsel would be
required to respond. If they were, a stay perhaps would be in order at that point.

                                         -2-
various state insurance commissions that may be involved in winding up PHICO's
affairs.

       Turning to the merits of the appeal, our study of the record reveals that Beasley
was given extensive treatment designed to address his serious medical needs. We
therefore are satisfied that, as a matter of law, Beasley's evidence is incapable of
establishing an Eighth Amendment deliberate-indifference claim and that summary
judgment for defendants was correctly granted. The essential facts are adequately set
forth in the District Court's well-reasoned opinion, and it would serve no useful
purpose to repeat them here. Without further discussion, we affirm the judgment of
the District Court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-